Citation Nr: 0205003	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  94-39 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of 
fracture of the right distal radius, status post osteotomy, 
evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for fracture of 
the right tibial spine, evaluated as noncompensable prior to 
January 14, 1994 and as 10 percent disabling from January 14, 
1994.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from March to August 1973.  He 
had periods of active duty for training from January 29 to 
January 31, 1982, from June 4 to June 18, 1988, and from 
January 27 to January 28, 1990.  He has had other, unverified 
periods of active duty for training.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision in part 
of which the regional office (RO) granted service connection 
for fracture of the right distal radius and for fracture of 
the right tibial spine.

The issues of higher ratings for fracture of the right distal 
radius and fracture of the right tibial spine were the 
subjects of the Remand by the Board dated in January 2000.  
After a VA orthopedic examination in October 2001, the 10 
percent rating of the disability associated with the fracture 
of the right distal radius was continued, and the rating of 
the disability associated with the right tibial spine 
fracture was increased to 10 percent, effective from January 
14, 1994.  Despite the rating increase for the fracture of 
the right tibial spine, the issue of a higher rating remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims for higher ratings 
for residuals of fracture of the right distal radius and 
fracture of the right tibial spine has been obtained by the 
Department of Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, and has not responded 
to such notice, has not submitted additional evidence, nor 
identified any additional evidence to support his claims.

3.  The veteran is left hand dominant.

4.  The veteran's disability from residuals of fracture of 
the right distal radius is manifested by limitation of wrist 
motion in all planes, with pain with such motion, and with 
reduced grip strength and reduced stamina with repetitive 
motion.

5.  The veteran's disability from residuals of fracture of 
the right tibial spine is manifested by subjective complaints 
of knee pain, a gait disturbance, and slight limitation of 
flexion of the right knee and ankle, without clinical 
findings of lateral instability or subluxation of the joints 
in the right lower extremity.


CONCLUSIONS OF LAW

1.  The VA duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for a rating in excess of 10 percent for 
disability from fracture of the right distal radius, status 
post osteotomy have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41. 
4.45, 4.71a, Diagnostic Codes 5212, 5213 (2001).

3.  The criteria for an initial disability evaluation of 10 
percent, and no higher, have been met for disability from 
fracture of the right tibial spine.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41. 
4.45, 4.71a, Diagnostic Codes 5003, 5261, 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his disabilities from fracture of 
the right distal radius, status post osteotomy, and from 
right tibial spine fracture warrant higher initial 
evaluations.  For the reasons and bases discussed in this 
decision, the Board concludes that the criteria for a higher 
rating for fracture of the right distal radius, status post 
osteotomy, have not been met.   The Board also concludes that 
the criteria for an initial rating of 10 percent, and no 
higher, for the veteran's disability from fracture of the 
right tibial spine are met.  

Initially, however, the Board will address the applicability 
of and compliance with the VCAA.

I.  Applicability of and Compliance with VCAA

Passage of VCAA has significantly changed the adjudication 
process for claims for compensation benefits.  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals, hereinafter referred to as the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2001) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  
Generally, the change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or, as 
here, filed before the date of enactment and not yet final as 
of that date.

Under the VCAA, VA has the duty to assist the veteran in the 
development of his claims, the duty to notify him of the 
evidence necessary to support his claims, and to notify him 
of VA's inability to obtain certain evidence.

In Holliday v. Principi, 14 Vet. App. 280 (2001), the Court 
held that that all provision of the VCAA are potentially 
applicable to all claims for VA benefits, and that the Court 
could not determine in the first instance the specific 
applicability of the VCAA to a particular case.  Before 
judicial review, the question of the applicability of VCAA to 
a particular case must be considered by VA.

A.  Duty to Assist

Under the VCAA and the implementing regulations published in 
August 2001, VA has the following general duties to assist a 
claimant in obtaining evidence in the development his claim:  

1) Obtain non-Federal-agency source 
records, including private medical care 
records, records from former employers 
and other non-Federal government sources; 
provided that the claimant does the 
following: a) cooperates fully in VA's 
reasonable efforts to obtain such 
records, including providing information 
sufficient to identify and locate 
existing records, including the person, 
company, agency or other custodian 
holding the records; b) provides the 
approximate time frame covered by the 
records, and; c) advises VA of the 
condition for which treatment was 
provided; 

2) obtain evidence in the custody of a 
Federal agency, 

3) obtain service medical records, and; 

4) under some circumstances, provide a 
medical examination or obtain a medical 
opinion.

The regulations which have been adopted by VA to implement 
the VCAA are found at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.356(a)).  Under 38 C.F.R. § 3.159(c)(4)(i), VA will 
provide an examination or obtain a medical opinion if, after 
completing its duty to assist the claimant in obtaining 
records, the evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but (1) 
contains competent lay or medical evidence of a current 
diagnosed disability or of persistent or recurrent symptoms 
of disability; (2) establishes the veteran suffered an event, 
injury or disease in service; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease in service or another 
service-connected disability.

In this case, the veteran has been provided several VA 
medical examinations.

Concerning VA's obligation to obtain Federal records, the RO 
has obtained the records and decision associated with the 
veteran's application for disability benefits administered by 
the Social Security Administration.  

Based on evidence in the record, it appears that the veteran 
has not had post-service medical treatment from sources other 
than those from which records have already been obtained.  
The veteran has not identified, nor does the record indicate 
that there are additional records in the custody of any 
agency of the United States Government.

The veteran has had several opportunities to identify any 
additional sources of evidence but has not provided VA with 
the specific information which would require or allow VA to 
assist in the development of his claim.  These opportunities 
include the claims form he filed, his Notice of Disagreement 
(NOD), his VA Form 9, and the various written statements the 
veteran has filed.  The RO has obtained all medical records 
which have been sufficiently identified by the veteran.  He 
has not provided names of additional treatment providers, 
dates of treatment, or custodians of records, either private, 
Federal agency, or service related.

Finally, in a January 2002 VA Form 646, the veteran advised 
the RO that he rested his appeal on the evidence then of 
record and asserted that he had no further argument to 
present.

B.  Duty to Notify Claimant Concerning Necessary Evidence

Pursuant to the revised 38 C.F.R. § 3.156(b), VA has the duty 
to notify the veteran of the evidence necessary to 
substantiate his claim.  Upon receipt of a substantially 
complete application for benefits, VA must notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA must notify the 
claimant concerning which evidence the claimant must provide 
and which evidence, in any, VA will attempt to obtain on the 
claimant's behalf.  VA must also request that the claimant 
provide any pertinent evidence in the claimant's possession.

In this case, the Board finds that the veteran has been 
notified of the evidence necessary to substantiate his claim.  
These notices included the claims form he filed, the RO's 
March 1996 rating decision, the February 1997 Statement of 
the Case (SOC) and the various Supplemental Statements of the 
Case provided to the veteran.  Further, in a September 2001 
letter, the RO advised the veteran of the evidence needed to 
establish entitlement to the benefits he sought.  As noted 
above, the veteran has neither provided nor identified any 
additional evidence to support his claim.

C.  Duty to Notify Claimant of Inability to Obtain Records

Pursuant to the revised 38 C.F.R. § 3.159(e), provided that 
VA makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records, VA concludes that it is 
reasonably certain such records do not exist or further 
efforts to obtain them would be futile, VA will provide the 
claimant with oral or written notice of such fact.  The 
notice must contain: 1) the identity of the records VA was 
unable to obtain; 2) an explanation of the efforts VA made to 
obtain the records; 3) a description of any further action VA 
will take regarding the claim, including, but not limited to, 
notice that VA will decide the claim based on the evidence of 
record unless the claimant submits the records VA was unable 
to obtain, and; 4) notice that the claimant is ultimately 
responsible for providing evidence.

In this case, the veteran has not identified with the 
required specificity any additional evidence that might be 
obtained in an effort to assist him in developing his claim.  
Therefore, the notification duties discussed immediately 
above do not apply.

II.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  The rating schedule is used primarily as a guide 
in the evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  It is essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  38 
C.F.R. § 4.1 (2001).  

A.  Schedular Rating of Fracture of the Right Distal Radius 
Status Post Osteotomy

The veteran sustained a fracture of the right distal radius 
in January 1990 in a motorcycle accident during a period of 
active duty for training.  He underwent surgery for open 
reduction of the fracture and internal fixation.  He has had 
two subsequent operations on the radius, the last for removal 
of the screws and plate which were applied to aid in healing 
the fracture.  A treatment note dated in May 1992 contains a 
diagnosis of status post osteotomy.

By a March 1996 rating decision, the veteran was granted 
service connection for right distal radius, status post 
osteotomy, and a rating of 10 percent was assigned from June 
1992 under Diagnostic Codes 5213-5212.  The 10 percent rating 
has been in effect since that time. A treatment note dated in 
December 1991 indicates that the veteran is left hand 
dominant.  Thus, the right extremity is the minor side.

Under Diagnostic Code 5212, impairment of the radius, a 10 
percent rating is assigned for malunion with bad alignment.  
A 20 percent rating is assigned for nonunion in the upper 
half of the radius.  For nonunion in the lower half with 
false movement on the minor side, a 20 percent rating is 
assigned without bone loss or deformity, and a 30 percent 
rating is assigned with loss of bone substance (1 inch (2.5 
cms.) or more) and marked deformity. 

Under Diagnostic Code 5213, impairment of supination and 
pronation of the forearm, a 10 percent rating is assigned for 
limitation of supination to 30 degrees or less.  Limitation 
of pronation on the minor side is rated 20 percent for motion 
lost beyond the last quarter of arc, the hand does not 
approach full pronation, or for motion lost beyond the middle 
of the arc.  For loss of supination and pronation (bone 
fusion) on the minor side, a 20 percent rating is assigned 
for the hand fixed near the middle of the arc or in moderate 
pronation, or for the hand is fixed in full pronation, and a 
30 percent rating is assigned for the hand is fixed in 
supination or hyperpronation.  

When the veteran's right wrist was examined in November 1991, 
his right hand had 45 degrees of dorsiflexion, 55 degrees of 
palmar flexion, 15 degrees of radial deviation, and 20 
degrees of ulnar deviation.  Motion of the right thumb and 
fingers was normal.

When the right arm was examined in May 1992, it was stable, 
although somewhat deformed.  Notes of an orthopedic 
evaluation in December 1992 show that the veteran had 90 
degrees of pronation in the right arm and 70 degrees of 
supination.  Dorsal flexion in the wrist was 20 degrees and 
palmar flexion was 40 degrees.  Radial deviation was 10 
degrees and ulnar deviation was 20 degrees.  An X-ray of the 
right radius showed good alignment with degenerative changes 
along the distal articular surface.  

Another treatment note made in January 1993 prior to the 
hardware removal indicated that the veteran had good finger 
movement in his right hand.  The patient's post-operative 
condition was described as excellent.  The record does not 
show that the veteran had treatment for his right arm or hand 
symptoms after the January 1993 removal of the plate and 
screws.

During a VA examination in April 1994, the veteran complained 
of loss of range of motion in his right index finger.  On 
examination the right wrist had motion of 10 degrees of 
flexion, 25 degrees of extension, and 15 degrees of ulnar and 
radial deviation.  The right arm had full pronation, but 
supination was reportedly limited to 15 degrees.  There was 
some loss of grip strength in the right hand.  The reported 
diagnosis was loss of strength and range of motion secondary 
to right wrist and forearm bones fracture, status post open 
reduction and internal fixation.

The veteran was afforded a VA orthopedic examination in 
October 2001 to assess the level of his disability from 
residuals of the right radius fracture.  At that time, he 
reported history of right elbow pain controlled by 
medication.  He did not have a current complaint of right 
elbow pain.  He had complaints of a pressure sensation in his 
right wrist and an electric type sensation with lifting 
objects with his right hand.  He complained of decreased 
motion in the right wrist compared to the left.  He also 
complained of decreased, painful motion in his right index 
and middle fingers when closing his right fist, but only when 
not taking medication.  On examination, the right wrist had 
15 degrees of dorsiflexion and of palmar flexion, 13 degrees 
of radial deviation, and 7 degrees of ulnar deviation.  The 
right arm and hand lacked 10 degrees of supination and 
pronation.  The examiner described such motion as decreased.  
All right wrist movements were accompanied by pain.  There 
was weakness in the right grip, measured as 4/5.  The 
examiner noted a lack of endurance because of pain, 
particularly with repetitive movements.  The veteran was able 
to pinch, grasp, and oppose his thumb.  He had swelling in 
the ulnar styloid process and hypersensitivity to touch in 
the right forearm.  There was no wrist instability.  The 
examiner reported that pain was the major functional impact 
on the right wrist.  Range of motion in the right elbow was 
from zero degrees of extension to 135 degrees of flexion.

The Board has reviewed the entire record and has not found 
any evidence that would support a rating above 10 percent for 
the veteran's disability from residuals of fracture of the 
distal radius, status post osteotomy.  Assessing the 
veteran's right wrist disability in the context of Diagnostic 
Code 5212, it is apparent that the disability does not 
warrant a higher schedular rating.  He does not have nonunion 
of the radius.  The wrist is stable.  The veteran's main 
symptom is limitation of wrist motion and painful motion 
causing lack of endurance with repetitive motion.

Further, the Board finds no evidence to indicate that the 
veteran's right hand or forearm is fixed at any angle of 
supination or pronation.  Moreover, during the most recent VA 
examination, he lacked only 10 degrees of supination and 
pronation.  To warrant a rating greater than 10 percent under 
Diagnostic Code 5213, the hand should not approach full 
pronation.  

The Board has considered other Diagnostic Codes to determine 
if a higher rating might be assigned pursuant to such codes.  
However in the absence of ankylosis of the wrist (Code 5214), 
considerably more limitation of motion of the elbow (Codes 
5206 and 5207), or multiple impairment of the finger movement 
which might warrant a separate rating, a rating higher than 
10 percent is not warranted.

Because the veteran has appealed the initial disability 
evaluation assigned, the Board has also considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The record, however, does not 
support assigning different percentage disability ratings 
during the period in question.  

B.  Right Tibial Spine Fracture

The veteran also sustained a fracture of the right tibial 
spine in January 1990 while on active duty for training.

A March 1996 rating decision granted service connection for 
right tibial spine fracture and assigned a noncompensable 
(zero percent) rating effective from June 1992 under 
Diagnostic Code 5262.  However, as noted above, a December 
2001 rating decision increased the rating under this 
Diagnostic Code to 10 percent effective from January 14, 
1994, on the basis that this was the date of receipt of a 
claim for an "increased rating" for the right leg disorder.  
The Board notes that rather, the veteran appealed the initial 
rating assigned.  Consequently, the Board must consider 
whether a staged rating is appropriate in this instance.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Under Diagnostic Code 5262, for impairment of the tibia and 
fibula, malunion is rated based on knee or ankle disability: 
10 percent when slight, 20 percent when moderate, and 30 
percent when marked.  Nonunion, with loose motion, requiring 
a brace, is rated 40 percent.

When the veteran's right knee was examined in November 1991, 
it had full extension and 110 degrees of flexion.  Although a 
service medical record dated in May 1992 contains an 
impression of post-traumatic osteoarthritic changes involving 
the tibial plateau of the right knee and the intercondylar 
eminence, a September 1993 medical evaluation board report 
does not contain findings of a right knee or leg disorder.

When he was examined for VA compensation purposes in April 
1994, the veteran's subjective complaints did not include any 
right leg symptoms.  On examination, he walked with a limping 
gait, but his knees had no swelling and had full range of 
motion.  There were mild crepitations.  No diagnosis specific 
to the veteran's right leg was then reported.

The veteran was examined for compensation purposes by VA in 
October 2001.  He had complaints of right knee pain, which 
caused decrease in balance.  The pain was alleviated by 
medicine and rest.  He reportedly was using a cane to walk.  
He denied episodes of dislocation or subluxation.  He had no 
symptoms of inflammatory arthritis.  He was independent in 
activities of daily living.  On examination, range of motion 
in the right knee was from zero degrees of extension to 110 
degrees of flexion.  The knee was stable.  The examination 
report does not refer to painful motion in the right knee.  
However, the knee and ankle were tender to palpation.  The 
right ankle had five degrees of dorsiflexion and 35 degrees 
of plantar flexion, accompanied by pain.  X-rays of the right 
knee showed mild irregularity in the medial tibial plateau, a 
finding which, according to an examiner, might be related to 
the previous fracture.  No fractures or dislocation were 
seen.  X-rays of the right ankle were normal.  The reported a 
diagnosis was history of right tibial fracture.

The current 10 percent rating is assigned for impairment of 
the tibia and fibula with slight disability.  This is 
supported by the current examination findings, as well as the 
earlier complaints.  The records, however, do not show the 
presence of greater knee or ankle disability, so as to 
support the assignment of a higher rating under Diagnostic 
Code 5262.  Aside from the crepitance noted, findings before 
the most recent examination were essentially normal.  The 
most recent examination noted some tenderness to palpation 
and some limitation of motion, but not sufficient to equate 
to moderate impairment or greater.

The clinical findings also do not support a compensable 
rating based on limitation of motion alone.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2001).  As the RO's 
rating has considered the slight limitation of motion under 
Diagnostic Code 5262, assignment of a separate rating for 
limitation of motion pursuant to Diagnostic Code 5003 would 
be inappropriate.  See Esteban v. Brown, 6 Vet. App. 259 
(1994) (separate manifestations of the same disability are to 
be rated separately).

The Board has considered the veteran's disability from 
fracture of the tibial spine in the context of other 
diagnostic codes but finds such codes are not applicable.  
The veteran does not have recurrent dislocation or 
subluxation of his knee or ankle.  He has not had cartilage 
removed.  He does not have compensable limitation of motion 
in his knee or ankle.  He does not have malunion or nonunion 
of any bones in his right lower extremity.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 through 5274 (2001)

The Board has reviewed the entire record and finds that, 
during the period from the date of service connection to the 
present, the veteran's disability from fracture of the right 
tibial spine was manifested by slight knee and ankle 
disability, manifested by slight limitation of motion with 
pain in the knee, and X-ray findings of degenerative changes 
in the tibial plateau, without symptoms such as malunion or 
nonunion of the tibia, and without clinical findings of joint 
instability or subluxation.  Consequently, the Board 
concludes that the current 10 percent rating should be 
assigned from the effective date of service connection, but 
that a rating higher than 10 percent is not supported by the 
record.  Also, a staged rating under Fenderson, supra, is not 
appropriate in this instance.

III.  Extraschedular and Other Considerations

The Board has also considered 38 C.F.R. §  4.7, which 
provides for assignment of the next higher evaluation where 
the disability picture more closely approximates the criteria 
for the next higher evaluation.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. The veteran's 
right wrist and right leg disability, as discussed above, 
does not approximate the criteria for the next higher 
evaluation.

In evaluating disability of the musculoskeletal system, the 
Board must take into account the functional impairment that 
may be attributed to pain or weakness. 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995).  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

In this case, the clinical evidence indicates that the 
veteran's impairment from his right leg disorder is primarily 
manifested by subjective complaints of pain, and slight 
limitation of motion of the knee and ankle.  The disability 
associated with such complaints is anticipated and 
compensated by the 10 percent rating under Diagnostic Code 
5262.  Concerning the other factors listed, the Board notes 
that there are no clinical findings of incoordination, loose 
motion, limitation of motion due to pain, or excess 
fatigability.  The evidence as a whole does not describe the 
presence of such additional factors as to warrant higher a 
rating than 10 percent.

Similarly, the disability evaluation for the right wrist 
disability is based on limitation of wrist motion and painful 
motion causing lack of endurance with repetitive motion.  
Findings such as more movement than normal, excess 
fatigability; incoordination, impaired ability to execute 
skilled movements smoothly, or atrophy of disuse have not 
been described.  The Board concludes that the record does not 
support a rating higher than the current 10 percent rating 
based solely on limitation of function due to pain.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Id.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher schedular ratings are 
assignable for greater degrees of forearm, hand, and lower 
extremity disability, but the record does not reflect that 
the veteran has the manifestations of disability that would 
support such higher ratings.

Second, the Board finds no evidence of an exceptional 
disability picture in this case. Neither the wrist nor leg 
disability has required frequent hospitalization, nor is 
either disability so exceptional or unusual so as to markedly 
interfere with employment and to render impractical the 
application of regular schedular standards.  For the reasons 
noted above, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.  The RO's failure to discuss extraschedular 
consideration and to refer the claim for assignment of such a 
rating as provided in the regulation was not prejudicial to 
the appellant.



ORDER

A rating in excess of 10 percent for residuals of fracture of 
the right distal radius, status post osteotomy, is denied.

An initial rating of 10 percent from June 15, 1992, and no 
higher, is granted for fracture of the right tibial spine, 
subject to controlling regulations governing the payment of 
monetary benefits.  A rating higher than 10 percent for 
fracture of the right tibial spine is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

